 

 

I# FSS

Mallon vs. Frostburg

D> +
I'd like to start by saying that I am not a lawyer or a doctor, I’m just a chronically & an. Ss

4

‘3

of

*
‘

that couldn’t understand why he wasn’t allowed to get his degree and leave his healthcare int

oh

hands of his own doctors. With regards to the debate on whether I was eligible to re08i
accommodations the answer is clear that I was and had already received an accommodation from | -
the school for an unrelated issuc. The reason that the school has my social security disability 2

award letter (which is now public record in direct violation of FERPA thanks to the defense) is

because I gave it to Frostburg’s disability support services in order to be eligible for

accommodations to which I received one. As far as the vaccinations go, the reason my doctor’s

letter says “live vaccinations” is because I told him she wanted to give me the MMR vaccination.

At the time I had no idea what live and dead vaccinations were. All I knew was how bad my

health had gotten over the years and how I wanted to leave all medical decisions in the hands of

my treating physician which because of my compromised immunity and the changing modalities

of my medication is the recommendation of the CDC: “ The degree of altered

immunocompetence in a patient should be determined by a physician, The challenge for

clinicians and other health-care providers is assessing the safety and effectiveness of vaccines for
conditions associated with primary and secondary immunodeficiency, especially when new

therapeutic modalities are being used and information about the safety and effectiveness of

vaccines has not been characterized fully in persons receiving these drugs.” (CDC) Darlene

Smith had made it clear to my doctor what she wanted and my doctor and I decided because I’ve

had such a hard time with treatment and the fact I’ve had allergic reactions to both medication

and vaccines that I will not receive any more vaccinations. I’d like to point out that the United

States Supreme Court extends the right to refuse unwanted medical interventions, Cruzan v.
 

Director Missouri Dept. Health, 497 U.S. 261,278 (1990). Also due to the Supremacy Clause
Title III of the Americans with Disabilities Act would supersede any University policy or state
law. Also, the idea that expelling me was necessary for the safety of the school is preposterous.
Frostburg University contracts out the cafeteria workers. If the people making the food don’t
have to be vaccinated I don’t understand why J was kicked out. They also have many events at
the schoo] where they invite the public to come and interact with the students. Let’s not forget
that they kept me there a year before kicking me out. Darlene Smith had mentioned in her
affidavit that I was a risk to their herd immunity. The problem is you can never achieve herd
immunity through a 10 year TDAP vaccination plan. TDAP has waning immunity which means
it loses its effectiveness over the years. After 5 years it is said the vaccination is ineffective.
Pertussis immunity loses its effectiveness after 2 years. I'd like to point out that TDAP wasn’t a
requirement in Maryland colleges until 2014 and is still not a requirement for college by the
Maryland Department of Health. The drug itself wasn’t made available to everyone until 2012.
We don’t know the effects of this vaccination on the general public let alone those with chronic
illnesses. Lastly this idea that I was somehow withholding Medical documentation is untrue. I
tried getting my vaccination records but was unable. Documentation was never brought up again
until recently because the defense is trying to justify kicking me out of school. I’m sure there are
more questions and I pray that you give me the opportunity to answer them properly. Right now I
am working without a lawyer. I hope the court will allow me to continue as I think this is a very
important case. J have reached out to Robert F. Kennedy Jr.’s Children’s Health Defense and
they have told me that they may be able to put me in touch with a lawyer in my area. I'd like to
point out that the defense switched council recently and also asked and was awarded extra time

to prepare. Sincerely, Shane Mallon

gh Mla
 

Certificate of Service

 

I, Shane Mallon, certify that on August 13, 2019 I mailed a copy of all the documents I
have presented to the court earlier that day (August 13, 2019) to the defendant’s lawyer
Constantine Alexander Hortis in the Case #19cv795 Mallon v. Frostburg State University. The

address I sent it to was 200 St. Paul Place 17 floor Baltimore, Md 21201.

Mallon v Frostburg Case # 19cv795
